DETAILED ACTION
This is the second Office action of Application No. 16/768,225 in response to the amendment filed on January 19, 2021. Claims 1-19 are pending. By the amendment, claims 1, 6-9, 14, and 17-18 have been amended.
		
Response to Arguments
Applicant’s arguments, see page 12, filed 1/19/21, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
	Applicant’s amendments, see pages 2-6, filed 1/19/21, with respect to the objections to the specification have been fully considered.  The objections to the specification have been withdrawn due to the amendments. 
Applicant’s arguments, see page 13, filed 1/19/21, with respect to the objections to the claims have been fully considered and are persuasive.  More specifically, the amended claim language overcomes the objections. The objections to the claims have been withdrawn. 
Applicant’s arguments, see page 13, filed 1/19/21, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  More specifically, the amended claim language overcomes the rejections. The 35 U.S.C. 112(b) rejection to the claims has been withdrawn. 
Applicant’s arguments, see pages 14-19, filed 1/19/21, with respect to the prior art rejections have been fully considered and are persuasive.  More particularly with regards to item (a) on page 18, the planet carrier 25 in Fig. 2C of the application has multiple pieces, see the two leader lines to the plates. In the non-final Office action, the examiner interpreted the planet carrier in Smith (US Patent 4862770) to include both the plates 29 and carrier shafts 35. The carrier shafts support the planet gears and a portion of the carrier shaft is between the main gears, and the shafts are integral to the plates of 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose or render obvious the drive system comprising the first main gear is secured to an engine crankshaft, the planet carrier is secured to at least one accessory pulley which is drivingly connected to an electric machine and to at least one accessory, in combination with the other elements required by the claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W. /Examiner, Art Unit 3655                                                                                                                                                                                                        
/DAVID R MORRIS/Primary Examiner, Art Unit 3659